Citation Nr: 9931631	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  99-03 917A	)	DATE
	)
	)


THE ISSUE

Whether a September 1997 decision of the Board of Veterans' 
Appeals in which it was determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a shrapnel wound of the 
right shoulder involved clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1969 to May 1971.

2.  On March 18, 1999, a motion for revision of a Board 
decision of September 1997 regarding the issue of whether new 
and material evidence has been submitted in order to reopen a 
claim for service connection for a shrapnel wound to the 
right shoulder was filed based on clear and mistakable error 
(CUE).

3.  In a December 1998 order the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") vacated and remanded the Board decision of 
September 1997 regarding the issue of whether new and 
material evidence has been submitted in order to reopen a 
claim for service connection for a shrapnel wound to the 
right shoulder.  


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); Rule of Practice 1400, 
64 Fed. Reg. 2139 (1999) (to be codified at 38 C.F.R. 
§ 20.1400).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  Rule of 
Practice 1400, 64 Fed. Reg. 2139 (1999) (to be codified at 38 
C.F.R. § 20.1400).

The Court has vacated and remanded the Board decision of 
September 1997 regarding the issue of whether new and 
material evidence has been submitted in order to reopen a 
claim for service connection for a shrapnel wound to the 
right shoulder that was challenged on the basis of clear and 
unmistakable error in the moving party's motion.  

Thus, there is no final decision for the Board to review on 
the basis of clear and unmistakable error.  Accordingly, the 
Board does not have jurisdiction to adjudicate the merits of 
the motion and it is dismissed without prejudice.


ORDER

The motion is dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


